In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-07-00007-CR
        ______________________________


       CHARLES WHITLEY MICK, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0618765




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                      MEMORANDUM OPINION

         Charles Whitley Mick appeals from his conviction by a jury for indecency with a child with

J.H. The jury assessed his punishment at twenty years' imprisonment and a $10,000.00 fine. Mick

presently has five other convictions currently on appeal before this Court.1

         On appeal, Mick contends the trial court erred by admitting a video recording of an interview

by a state worker with another alleged victim, M.M.2 He argues that this error is reversible because

it leaves grave doubt that his conviction was free from the substantial influence of the error.

         We addressed this issue in detail in our opinion of this date on his appeal in cause number

06-07-00004-CR. For the reasons stated therein, we likewise conclude that error has not been

shown.




         1
         Mick appeals from six convictions. In 06-07-00004-CR, he was convicted of aggravated
sexual assault on M.M. and sentenced to forty years' imprisonment (concurrent). In cause number
06-07-00005-CR, he was convicted of aggravated sexual assault on M.M. and sentenced to forty
years' imprisonment (concurrent). In cause number 06-07-00006-CR, he was convicted for
indecency with a child with J.H. and sentenced to twenty years' imprisonment (concurrent). In cause
number 06-07-00007-CR, he was convicted of indecency with a child with J.H. and sentenced to
twenty years' imprisonment (concurrent). In cause number 06-07-00008-CR, he was convicted of
one count of indecency with a child with J.H. and sentenced to twenty years' imprisonment
(concurrent), and one count of aggravated sexual assault on a child with J.H. and sentenced to forty
years' imprisonment (consecutive to 0618762 (06-07-00004-CR)). In cause number 06-07-00009-
CR, Mick was convicted of one count of aggravated sexual assault on J.H. and sentenced to forty
years' imprisonment (concurrent), and one count of indecency with a child with J.H. and sentenced
to twenty years' imprisonment (concurrent). In each conviction, the jury also assessed a $10,000.00
fine.
         2
             Mick does not present a Confrontation Clause issue—M.M. testified at the trial.

                                                    2
      We affirm the judgment.



                                      Jack Carter
                                      Justice

Date Submitted:    May 30, 2008
Date Decided:      June 2, 2008

Do Not Publish




                                  3